DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 9-28 are allowed in this Office action.

Summary of Related Prior Arts
The following prior art are deemed relevant to the claims:
Peng et al. (“Refining Spherical K-Means for Clustering Documents”) teaches the commons and difference between the optimization models for the classical K-means and spkmeans. By using the properties of the objective and special structure of the constraint set, the discrete constraints are relaxed in the optimization model for spkmeans and reformulated as a convex maximization problem with linear constraints. Based on this condition, a refined method is derived to escape from a stop point which not a local maximizer obtainable in a finite number of iterations.
Chakerian et al. (Pub. No. US 2016/0004764) teaches news events detection and visualization by obtaining a document, obtaining from the document a plurality of tokens, obtaining a document vector based on a plurality of frequencies associated with the plurality of tokens, obtaining one or more clusters of documents, each cluster associated with a plurality of documents and a cluster vector, determining a matching cluster from the one or more clusters based at least on the similarity between the document vector and the cluster vector of the matching cluster, and updating a database to associate the document with the matching cluster.
Lio et al. (Pub. No. US 2011/0158535) teaches a classification result is stored in advance. At the time of identification, classification is performed at a high speed based on the stored classification result. In pre-classification, classification is performed divisionally in two stages. In the first classification, a plurality of representative vectors are generated from the classification result using a fast executable method. In the second classification, the created representative vectors are classified, and the result is stored in a lookup table. When an identification target image is input, the classification result can be reflected at a high speed by using the lookup table.
Yoon et al. (Pub. No. US 2018/0102938) teaches assigning individual log messages to clusters. An initial cluster assignment may be performed by applying a hash function to one or more non-variable components of the message to generate an initial cluster identifier. Subsequently, clustering may be further refined (e.g., by determining whether to merge clusters based on similarity values). An interface can present a representative message of each cluster and indicate which portions of the message correspond to a variable component. Particular inputs detected at the input corresponding to one of these components can cause other values for the component to be presented. For a given cluster, timestamps of assigned messages can be used to generate a time series, which can facilitate grouping of clusters (with similar or complementary shapes) and/or triggering alerts (with a condition corresponding to a temporal aspect).
Mitsuru et al. (Pub. No. JP 2015/138462) teaches a relevancy determination apparatus includes: a feature vector acquisition section that acquires a binarized feature vector; a real-number matrix decomposition section that decomposes a real-number matrix which includes plural real number vectors into a coefficient matrix and a basis matrix having plural basis vectors which has binary or ternary discrete values as factors; and a vector operation section that calculates a product between a feature vector and a basis matrix and a product between the product and the coefficient matrix as the calculation of a product between the feature vector and the real-number matrixes; and a vector operation section that determines the relevancy between each of plural real number vectors and the feature vector by using the result.
Garcia et al. (Pub. No. US 2018/0097763) teaches a k-NN algorithm can be used to classify a target object (e.g., determine a class membership of an image or video) based on the k number of nearest feature vectors in a given feature space of training samples for which classes are known. In some examples, if k is equal to one, then the algorithm can assign (to the target object) the class label of the object whose feature vector is nearest to the feature vector of the target object being classified. In some examples, if k>1, then a majority vote of the k nearest feature vectors can be used to assign a class label to the target object being classified.




Arel et al. (Pat. No. US 11,205,122) teaches processing information from at least a portion of the data item by a first node comprising a plurality of centroids to: generate a first feature vector that comprises a plurality of feature elements, each of the plurality of feature elements having a similarity value representing a similarity to one of the plurality of centroids; and generate a sparse feature vector from the first feature vector, wherein a majority of feature elements in the sparse feature vector have a value of zero; determining, by the first node, a novelty rating for the data item based on similarity values of the plurality of feature elements in the first feature vector; processing the sparse feature vector by a second node to determine an output; determining a relevancy rating associated with the output; determining whether to update the first node based on update criteria associated with the first node.
Eshghi et al. (Pub. No. US 2017/0316338) teaches accessing input vectors in an input space, the input vectors characterizing elements of a physical system; generate, from the input vectors, sparse binary feature vectors in a feature space, wherein: an inner product of a pair of the generated sparse binary feature vectors correlates to an implicit kernel for the pair and the implicit kernel approximates a Gaussian kernel within a difference threshold; generation of each sparse binary feature vector is performed without any vector product operations.




Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 9-28:
Regarding the “Abstract Idea” analysis, the independent claims 9, 16, and 23 are considered to be patentable under prong 2 of step 2A of the analysis (i.e., pages 15-17 of The Remarks filed on 10 June 2022). Further, the elements of clustering an object based on distance between its object feature vector in sparse representation (which includes a feature pair with specific attributes) and a mean feature vector of the cluster are not well-understood, routine, and conventional elements under step 2B of the analysis. 
In interpreting the claims filed on 10 June 2022, in view of the updated search/examination, in light of the prosecution history including Applicant’s latest remarks, the reasons presented above, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 9, 16, and 23.
Other dependent claims are also allowed based on their dependencies on claims 9, 16, and 23.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/
 Primary Examiner, Art Unit 2169                                                                                                                                                                                                 June 30, 2022